DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-17 are objected to because of the following informalities:
The recitation of “devices,” (claim 14, line 3) is believed to be -- devices; --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cooling devices” → coolant passages 21 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“thermal device” → a trace heater, a blanket heater, or the like is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a fluid system element configured to control an amount of the first fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In the instant case, Applicant’s disclosure discloses that “the thermal management system may include one or more fluid system elements 14 such as fans (shown in FIG. 1), blowers, pumps, or the like, that may control movement of the coolant and/or the Fluid A within the thermal management system”, however, it is not clear if the one or more fluid system elements 14 that may control movement of the coolant and/or the Fluid A, can be considered or is the same structure used to control an amount of the first fluid as in the limitation above.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durrani (US 10,989,451).
Regarding claim 1, Durrani discloses a fluid management system comprising:
a thermal management system disposed within a housing (refer to the housing of condenser 2 as can be seen from Fig. 1, including area 7 having surface 5), the thermal management system comprising one or more conduits (refer to flat tubes 27 and 28) extending between a source (refer to col. 6, line 39-42, wherein said source is a compressor part of the circuit connecting the thermal management system and the compressor) of a first fluid (coolant flowing through the circuit) and a destination of the first fluid (refer to col. 7, lines 28-30, wherein said destination is an expansion organ or an internal heat exchanger of the cooling circuit that receives fluid through 10), the first fluid configured to exchange heat with one or more cooling devices (in the instant case, the first fluid is represented by the clear arrows flowing through area 7 of the thermal management system, that includes fins provided in the gaps between outer surfaces of adjacent flat tubes 27 as provided in col. 9, lines 16-18, in which ambient air flows through said fins, therefore, the fins being considered as the cooling devices) as the first fluid moves between the source (the compressor of the circuit) and the destination (the expansion organ or the internal heat exchanger of the circuit), wherein a fluid mixture (said fluid mixture represented by the lined arrows) comprising the first fluid and a second fluid (coolant-oil mixture G) is generated responsive to the first fluid exchanging heat with the one or more cooling devices (refer to Fig. 1, wherein the first fluid which is represented by the clear arrows flows through the cooling devices located within area 7 of the thermal management system, then exits the thermal management system through 10, and returns to the thermal management system as a mixture G of the first fluid and the second fluid, therefore, said mixture being generated as a response to the first fluid exchanging heat with the one or more cooling devices since it has to pass through said devices in order to return as a mixture), the thermal management system configured to generate an exhaust (refer to the dark arrows located at a bottom of manifold 4) responsive to the first fluid exchanging heat with the one or more cooling devices (as explained above), the exhaust configured to be directed out of the thermal management system toward an outlet (11) of the housing; and
a separator assembly (3) fluidly coupled with and disposed downstream of the thermal management system (said separator assembly considered to be located downstream of the thermal management system, since fluid that exits the thermal management system enters the separator assembly through 9), the separator assembly (3) configured to receive the fluid mixture (through inlet 9) from the thermal management system (since it receives fluid that has previously exited the thermal management system), the separator assembly (3) configured to separate the first fluid of the fluid mixture from the second fluid (by means of cyclone separator having wall 13 and spirally winding flow path 16) and direct the first fluid in a first direction out of the separator assembly (refer to Fig. 1, wherein the first fluid represented by the clear arrows is directed upwards through tube 15) and direct the second fluid toward the outlet (refer to the dark arrows representing the second fluid exiting through outlet 11) to be combined with the exhaust of the thermal management system (provided in oil reservoir 19).

Regarding claim 2, Durrani meets the claim limitations as disclosed above in the rejection of claim 1. Further, Durrani discloses wherein the separator assembly (3) includes a body (refer to Fig. 1 below) configured to be coupled with and disposed outside of the housing (said body is disposed outside of the housing which includes surface 5 and area 7) of the thermal management system.

    PNG
    media_image1.png
    657
    731
    media_image1.png
    Greyscale


Regarding claim 3, Durrani meets the claim limitations as disclosed above in the rejection of claim 1. Further, Durrani discloses a thermal device (refer to finned tubes 28, wherein ambient air flows parallel through area 8 including the tubes 28) operably coupled with the separator assembly (3), wherein the thermal device (28) is configured to control a temperature of the second fluid within the separator assembly (refer to Fig. 3A, wherein the second fluid within the separator assembly flows through tubes 28).

Regarding claim 4, Durrani meets the claim limitations as disclosed above in the rejection of claim 1. Further, Durrani discloses a drain valve (refer to float 20) fluidly coupled with the outlet (11), wherein the exhaust and the second fluid (located within reservoir 19) are configured to be directed out of the fluid management system via the drain valve (20).

Regarding claim 5, Durrani meets the claim limitations as disclosed above in the rejection of claim 4. Further, Durrani discloses a thermal device (refer to finned tubes 28) operably coupled with the drain valve (refer to Fig. 3A, wherein the drain valve receives the fluid that flows through the thermal device, therefore, said thermal device being operably coupled with the drain valve), wherein the thermal device (28) is configured to control a temperature of the exhaust and the second fluid (in the instant case, the thermal device controls the temperature of the second fluid represented by the dark arrows by exchanging heat with ambient air, and therefore, also controlling a temperature of the exhaust located within reservoir 19 since the second fluid mixes with said exhaust).

Regarding claim 6, Durrani meets the claim limitations as disclosed above in the rejection of claim 4. Further, Durrani discloses wherein at least a portion of the separator assembly (refer to the separator assembly wall as can be seen from Fig. 1 below) is disposed within the housing of the thermal management system (see below, wherein at least a surface of the wall is disposed within area 7 of the housing).


    PNG
    media_image2.png
    511
    674
    media_image2.png
    Greyscale


Regarding claim 7, Durrani meets the claim limitations as disclosed above in the rejection of claim 1. Further, Durrani discloses wherein the separator assembly (3) is disposed a predetermined distance away from the thermal management system (wherein said distance is comprises by the wall as can be seen from annotated Fig. 1 above).

Regarding claim 8, Durrani meets the claim limitations as disclosed above in the rejection of claim 4. Further, Durrani discloses wherein the first fluid is a gas (refer to the clear arrows flowing through the gas cooler area 7 part of the housing), the second fluid is a liquid (oil), and the fluid mixture is a gas-liquid mixture (coolant oil mixture).

Regarding claim 9, Durrani meets the claim limitations as disclosed above in the rejection of claim 1. Further, Durrani discloses a fluid system element configured to control an amount of the first fluid that is directed between the source and the destination of the first fluid (refer to Fig. 1, wherein the conduit that forms connecting line 10 and allows an amount of first fluid to flow through, is being considered as the fluid system element configured to control an amount of the first fluid that is directed between the source and the destination of the first fluid).

Regarding claim 10, Durrani meets the claim limitations as disclosed above in the rejection of claim 1. Further, Durrani discloses wherein the separator assembly (3) comprises a chamber (13) having a first end and a second end (refer to Fig. 1 below), the fluid mixture (G) configured to be directed into the chamber at the first end of the chamber (refer to Fig. 1 below) and move from the first end of the chamber in a direction toward the second end of the chamber (by means of flow path 16 being positioned within the first end and the second end).


    PNG
    media_image3.png
    646
    612
    media_image3.png
    Greyscale


Regarding claim 11, Durrani meets the claim limitations as disclosed above in the rejection of claim 10. Further, Durrani discloses wherein the chamber extends along an axis (14) between the first end and the second end (refer to annotated Fig. 1 above), wherein a distance between one or more interior surfaces of the chamber at the first end is greater than a distance between the one or more interior surfaces of the chamber at the second end (because of the conical shape of the chamber as can be seen from Fig. 1 above).

Regarding claim 12, Durrani meets the claim limitations as disclosed above in the rejection of claim 10. Further, Durrani discloses wherein the chamber comprises a conical shape between the first end and the second end (refer to col. 6, line 58).

Regarding claim 13, Durrani meets the claim limitations as disclosed above in the rejection of claim 10. Further, Durrani discloses wherein the first fluid is configured to separate from the second fluid within the chamber (refer to the arrows as can be seen from Fig. 1, wherein the first fluid is separated from the second fluid within path16, and the first fluid flows upwards through tube 15, while the second fluid falls to the bottom of the separator).

Regarding claim 14, Durrani discloses a method comprising:
exchanging heat (within area 7) between a first fluid (refer to the clear arrows flowing through said area) that is directed between a source (refer to col. 6, line 39-42, wherein said source is a compressor part of the circuit) and a destination (refer to col. 7, lines 28-30, wherein said destination is an expansion organ or an internal heat exchanger of the cooling circuit that receives fluid through 10) with one or more cooling devices (fins provided in the gaps between outer surfaces of adjacent flat tubes 27 located within area 7, are being considered as the cooling devices since ambient air flows through said fins);
generating a fluid mixture (said fluid mixture represented by the lined arrows) comprising the first fluid and a second fluid (coolant-oil mixture G) responsive to exchanging heat between the first fluid and the one or more cooling devices (refer to Fig. 1, wherein the first fluid which is represented by the clear arrows flows through the cooling devices located within area 7 of the condenser, then exits the condenser through 10, and returns to the condenser as a mixture G of the first fluid and the second fluid, therefore, said mixture being generated as a response to the first fluid exchanging heat with the one or more cooling devices since it has to pass through said devices in order to return as a mixture);
generating an exhaust (refer to the dark arrows located at a bottom of manifold 4) responsive to exchanging heat between the first fluid and the one or more cooling devices (refer to the explanation above), the exhaust configured to be directed toward an outlet (11);
separating the first fluid of the fluid mixture from the second fluid (through flow path 16) at a location downstream of a location of exchanging heat between the first fluid and the one or more cooling devices (said flow path 16 which is part of separator 3 is considered to be located downstream of a location of exchanging heat between the first fluid and the one or more cooling devices, since fluid that exits the cooling devices within area 7 eventually enters the separator through 9 due to the circuit); and 
directing the first fluid in a first direction (upwards through tube 15) and directing the second fluid toward the outlet (11) to be combined with the exhaust (located within reservoir 19).

Regarding claim 15, Durrani meets the claim limitations as disclosed above in the rejection of claim 14. Further, Durrani discloses wherein exchanging heat between the first fluid and the one or more cooling devices (within area 7), generating the fluid mixture (wherein the first fluid which forms part of the mixture is generated within the housing and exits towards the circuit to form the mixture, therefore, generating the fluid mixture since part of said mixture is being formed within), and separating the first fluid of the fluid mixture from the second fluid occurs in a common housing (within separator 3).

Regarding claim 16, Durrani meets the claim limitations as disclosed above in the rejection of claim 14. Further, Durrani discloses controlling an amount of the first fluid that is directed between the source and the destination (by means of the conduit that forms connecting line 10 and allows an amount of first fluid to flow through).

Regarding claim 17, Durrani meets the claim limitations as disclosed above in the rejection of claim 14. Further, Durrani discloses wherein the first fluid is a gas (refer to the clear arrows flowing through the gas cooler area 7), the second fluid is a liquid (oil), and the fluid mixture is a gas-liquid mixture (coolant oil mixture).

Regarding claim 18, Durrani discloses a fluid system comprising:
a thermal management system disposed within a housing (refer to the housing of condenser 2 as can be seen from Fig. 1, including area 7 having surface 5), the thermal management system comprising one or more conduits (refer to flat tubes 27 and 28) extending between a source of a gas and a destination of the gas (refer to the clear arrows), the gas configured to exchange heat with one or more cooling devices (in the instant case, the gas is represented by the clear arrows flowing through area 7 of the thermal management system, that includes fins provided in the gaps between outer surfaces of adjacent flat tubes 27 as provided in col. 9, lines 16-18, in which ambient air flows through said fins, therefore, the fins being considered as the cooling devices) as the gas moves between the source and the destination, wherein a fluid mixture (G) comprising the gas and a liquid (oil) is generated responsive to the gas exchanging heat with the one or more cooling devices (refer to Fig. 1, wherein the gas which is represented by the clear arrows flows through the cooling devices located within area 7 of the thermal management system, then exits the thermal management system through 10, and returns to the thermal management system as a mixture G of the gas and oil, therefore, said mixture being generated as a response to the gas exchanging heat with the one or more cooling devices since it has to pass through said devices in order to return as a mixture), the thermal management system configured to generate a liquid exhaust (refer to the dark arrows generated within separator) responsive to the gas exchanging heat with the one or more cooling devices (refer to the explanation above), the liquid exhaust configured to be directed out of the thermal management system toward an outlet (11) of the housing; and
a separator assembly (3) fluidly coupled with and disposed downstream of the thermal management system (said separator assembly considered to be located downstream of the thermal management system, since fluid that exits the thermal management system enters the separator assembly through 9), the separator assembly (3) configured to receive the fluid mixture (G) from the thermal management system (exits the thermal management system through 10, and enters the separator by means of the circuit), the separator assembly (3) comprising a chamber (having wall 13) extending between a first end and a second end (refer to annotated Fig. 1 above as disclosed in the rejection of claim 10) along an axis (14), the fluid mixture (G) configured to be directed into the chamber at the first end and move from the first end in a direction toward the second end (through path 16), the separator assembly (3) configured to separate the gas of the fluid mixture from the liquid within the chamber, the separator assembly comprising one or more conduits (15) configured to direct the gas out of the chamber in a first direction and one or more conduits (8) configured to direct the liquid out of the chamber and toward the outlet (11) to be combined with the liquid exhaust of the thermal management system (within reservoir 19).

Regarding claim 19, Durrani meets the claim limitations as disclosed above in the rejection of claim 18. Further, Durrani discloses wherein the chamber comprises one or more interior surfaces (from wall 13), wherein a distance between the one or more interior surfaces at the first end is greater than a distance between the one or more interior surfaces at the second end (due to the conical shape of the separator as can be seen from Fig. 1).

Regarding claim 20, Durrani meets the claim limitations as disclosed above in the rejection of claim 18. Further, Durrani discloses wherein the separator assembly (3) includes a body configured to be coupled with and disposed outside of the housing of the thermal management system (refer to Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763